



COURT OF APPEAL FOR ONTARIO

CITATION: Mississippi Valley Conservation Authority v. Mion,
    2018 ONCA 691

DATE: 20180822

DOCKET: C64929

Sharpe, Juriansz and Roberts JJ.A.

BETWEEN

Mississippi Valley Conservation Authority

Applicant (Respondent)

and

Rodolfo Mion and 1634088
    Ontario Inc.

Respondents (Appellants)

Yavar Hameed, for the appellants

Helmut R. Brodmann, for the respondent

Heard: August 16, 2018

On appeal from the
    order of Justice R. Ryan Bell of the Superior Court of Justice, dated January
    4, 2018.

REASONS FOR DECISION

[1]

The appellants appeal the order of the application judge finding them in
    contempt of the order of Lahaie J., dated April 19, 2017. The appellants had
    been convicted under the
Conservation Authorities Act
, R.S.O. 1990, c.
    C.27, following their interfering with and removing material from wetlands.
    Lahaie J. ordered each of them to rehabilitate and restore the wetlands to
    conform with the guidelines and requirements set by the Mississippi Valley
    Conservation Authority with[in] 6 months of the date of this Order or such
    further time period as the MVCA may permit in writing.

[2]

On appeal the appellants argue the order, standing alone, does not
    clearly delineate the restoration conditions proposed by the MVCA with which
    the appellants were ordered to comply, nor indicate what they are required to
    do, and reference is necessary to extrinsic elements. They submit this case is
    distinguishable from the authorities upon which the respondent relies because
    here the application judge found the order was ambiguous.

[3]

The appellants tender as fresh evidence a letter from the MVCA, dated
    January 18, 2018, requiring the appellants to submit for MVCAs review a
    remediation plan prepared by an environmental professional indicating the
    specific detail of the remedial measures to be undertaken. The appellants
    submit the letter to demonstrate the order itself was not sufficiently clear on
    its face. They say that without a letter such as this, they could not know
    precisely what they were required to do to comply with the order.

[4]

We accept that the order of Lahaie J. could have been expressed in more
    specific terms. However, her order must be read in the context of her reasons,
    which is what the application judge did. The application judge found the order
    to require the appellants to address the four restoration conditions listed in
    paragraph five of the reasons of Lahaie J. She found that the first condition
    was moot, and that the fourth condition was ambiguous and could not be the
    subject of a contempt order. She found that conditions 2 and 3 were not
    ambiguous and were sufficiently clear, and the appellants had to comply with
    them. Condition 2 required the replacing of stripped organic material that had
    been stockpiled on the property. Condition 3 required the replanting of native
    vegetative material that had been removed from the wetland.

[5]

We accept also that the MVCA could have taken greater initiative in
    communicating its requirements to the appellants. That said, the lack of such a
    communication is not the reason the appellants failed to comply with the order.
    The application judge found the appellants professed need for clarity of the
    order to be disingenuous.

[6]

The appellants had rebuffed several attempts by the MVCA to engage them
    in complying with the order. Until the contempt motion, the appellants never
    took the position that the terms of the order were unclear and never made
    inquiries of the MVCA as to the remedial steps that had to be taken. The
    appellants had taken the position at the hearing of the charges against them
    that they were able to remediate the property. As the application judge
    observed, the appellants must be taken as knowing what they removed, from where
    and in what quantities.

[7]

The application judges conclusion that the appellants
    deliberately and wilfully ignored the order and defied it in a public way is
    deserving of deference and amply supported by the record. The appellants were
    not unable to comply with the order; they wilfully disobeyed it.

[8]

The appeal is dismissed. Costs in favour of the MVCA are fixed in
    the amount of $5,000.00 all inclusive.

Robert
    J. Sharpe J.A.

R.G. Juriansz J.A.

L.B. Roberts J.A.


